Citation Nr: 0815458	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  01-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.	Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by: Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
reopened the veteran's service connection claims for low back 
and left shoulder disorders, but denied entitlement on the 
merits.  The veteran timely filed a Notice of Disagreement 
(NOD), and, in January 2001, the RO provided a Statement of 
the Case (SOC), to which the veteran responded with a timely 
filed substantive appeal.

The veteran requested a videoconference hearing on this 
matter, which was held in January 2002 before a veterans law 
judge.  A transcript of the hearing is of record.  
Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in September 2002.  Thereafter, in February 
2005 the Board implicitly reopened the veteran's claims and 
denied entitlement on the merits.

Subsequently, the veteran timely filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
which remanded the case in September 2005, directing the 
Board to ensure compliance with its Veterans Claims 
Assistance Act (VCAA) duty to assist the veteran.  In 
accordance with the Court's directive, the Board, in May 
2006, remanded the case for further development, to include 
obtaining a consent form for the release of pertinent private 
medical information, offering proper VCAA notice, and 
obtaining a VA examination to assess the likely etiology of 
the veteran's low back and left shoulder disorders.   

As the veterans law judge who conducted the January 2002 
videoconference hearing (and issued the February 2005 and May 
2006 decisions) no longer worked at the Board at the time the 
appeal returned to the Board for further appellate review, 
the Board offered the veteran the opportunity to partake in 
another hearing, pursuant to 38 U.S.C.A. § 7107(c) and 
38 C.F.R. § 20.707, which he declined in April 2008.  

FINDING OF FACT

Service medical records document an in-service injury to the 
back and shoulder in August 1968, and the post-service 
medical evidence of record reflects that the veteran 
currently has diagnoses of degenerative joint disease of the 
lumbosacral spine and the left shoulder; the medical evidence 
of records falls at least in relative equipoise as to whether 
a causal link exists between the documented in-service 
injuries and the currently diagnosed low back and left 
shoulder disorders.


CONCLUSIONS OF LAW

1.	Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).  

2.	Service connection for a left shoulder disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's October 1967 Report of Medical Examination for 
Enlistment reflects a normal clinical evaluation of the spine 
and the upper extremities.  The clinician noted that the 
veteran apparently had an unconfirmed history of knee and 
back trouble, and in his accompanying Report of Medical 
History the veteran indicated that he had experienced back 
trouble, swollen and painful joints and a history of broken 
bones.  He explained that he had sustained an injury in high 
school while playing football and reported that "my back 
gives me trouble."    

An August 1968 Medical Condition - Physical Profile Record 
(DA Form 8-274) indicates that the veteran had shoulder, knee 
and back problems.  The clinician determined that the veteran 
was medically qualified only for "duty with limitation," 
and recommended that the veteran receive assignment to a 
"non-infantry MOS," and be granted a "P.T. waiver, no 
overhead lifting."  The veteran was to receive a 
reassessment in two weeks time.        

The veteran's May 1970 Report of Medical Examination for 
Separation contains a normal clinical evaluation of all 
systems, to include the spine and upper extremities.  In his 
companion Report of Medical History the veteran indicated 
that he had back trouble, and the examining clinician noted 
that the veteran had a history of low back pain, with spinal 
vertebra deformity.

In November 1985 the veteran underwent a VA examination.  The 
clinician apparently did not review the claims file, but 
directed the reader to consult with the veteran's claims file 
for any pertinent medical history.  A physical examination of 
the lumbosacral spine revealed that the veteran had 
"increased lumbar lordosis" with "[r]ange of motion 
forward flexion . . . possible to about 70 degrees, lateral 
bending left and right 25 degrees, extension backward 30 
degrees."  As for the left shoulder, the clinician indicated 
that the veteran had full range of motion from zero to 180 
degrees, but "with some pain on the left shoulder."  She 
concluded that there was "[i]nsufficient clinical evidence 
at the present time of left shoulder disorder . . . . [and] 
of any acute or chronic disorder of the back."  Accompanying 
X-ray reports denote a normal left shoulder, and transitional 
vertebrae with joint formation of the left S1 transverse 
process with sacral alae proper, otherwise unremarkable.       

A September 1990 private medical report indicates that the 
veteran had back pain, which the clinician suggested "stems 
from a motor vehicle accident that occurred in 1984."  

At his April 1995 Decision Review Officer (DRO) hearing the 
veteran recounted how he had injured his back after falling 
from monkey bars during basic training after his left 
shoulder had given out.  DRO Hearing Transcript at 3-4.  He 
also stated that he had never had any left shoulder problems 
before that in-service incident, and that he immediately 
sought treatment for these injuries at Fort Polk.  DRO 
Hearing Transcript at 4.  The veteran also conveyed that he 
did not complete basic training, as he could not perform the 
physical tests then required because of his injuries, and 
that he received treatment for his back pain in Fort 
Wachucca.  DRO Hearing Transcript at 6, 7.  After service, in 
1984, the veteran was involved in a motor vehicle accident, 
where he injured his right leg and back.  DRO Hearing 
Transcript at 9.           

Private medical records spanning 1993 to 1999 reflect that 
the veteran complained of back and left shoulder pain.  An 
October 1994 private medical report records the veteran's 
account that during basic training, his left shoulder had 
given way while on the monkey bars, which caused him to fall 
and injure his back.  A December 1999 VA medical examination 
report contains the same account. 

The veteran's private physician, Dr. S.K.O., submitted a 
letter dated October 1999 in support of the veteran's claims.  
Dr. S.K.O. offered his impression that the veteran had 
incurred his back and left shoulder injuries in service and 
that these maladies had worsened over the years.    
  
At his January 2002 videoconference hearing, the veteran 
again testified that during a physical training exercise in 
basic training, his left shoulder gave out while upon the 
monkey bars, which caused him to fall, injuring his back.  
Hearing Transcript at 3.  He further indicated that he went 
directly to the hospital for treatment, where he remained for 
a few days, and that he received a physical training waiver.  
Hearing Transcript at 3-4.  Although the majority of his 
company deployed to Vietnam, the veteran received an 
assignment in Fort Lewis, Texas.  Hearing Transcript at 4.  
The veteran also conveyed that he received pain killers and 
treatment at Forts Bliss and Huachuca for his injuries.  
Hearing Transcript at 4.  Post-service and over the years the 
veteran indicated that he had had problems with the back, but 
simply attempted to "bite the bullet and keep working 
because I have two children and I have to make sure that they 
were taken care of."  Hearing Transcript at 4.               

The veteran submitted to a VA examination in May 2003.  The 
orthopedic physician recorded the veteran's account that he 
had fallen from monkey bars in 1968, injuring his back and 
left shoulder.  Since that in-service injury, the veteran 
indicated that he had experienced chronic pain of these 
areas.  After reviewing the medical records and conducting a 
physical examination, the physician diagnosed the veteran 
with chronic instability, left shoulder, with laxity, 
restricted range of motion and pain.  He also diagnosed the 
veteran with degenerative disk disease and degenerative joint 
disease of the lumbosacral spine with restricted motion, pain 
and neurological findings.  The physician further concluded 
that "[i]t would be my opinion that it is more likely than 
not that the current disorders of the shoulder and back are 
related to the in-service injuries as described by the 
veteran.  Please note that I have reviewed the claims 
folder."  

As reflected in an April 2006 correspondence form the 
veteran's private physician, W.E.J., he indicated that he had 
read the claims file and noted that the veteran had injured 
his low back and left shoulder during service.  Based on a 
review of the record, W.E.J. offered his opinion that "it is 
more than likely as not, that the veteran's chronic low back 
pain and left shoulder pain is related to his injury in 
service.  Musculoskeletal injuries can manifest decades later 
into chronic pain and debilitating arthritis . . . ." 

In February 2007 the veteran again submitted to a VA 
examination to determine the likely etiology of his current 
left shoulder and low back disorders.  The clinician reviewed 
the claims file.  At that time, the veteran complained of 
constant left shoulder pain and instability as well as 
constant low back pain.  The veteran reiterated his belief 
that he incurred said injuries during basic training in 1968, 
which have continued to produce pain symptoms since that 
time.  After performing a physical examination, the physician 
diagnosed the veteran with status post arthroscopic 
subacromial decompression and distal cavicular resection with 
anterior instability, severe and degenerative joint disease 
of the left shoulder, as well as degenerative joint disease 
of the lumbar spine (low back) associated with left L2 
radiculopathy.  

As for the likely etiology of said disorders, the physician 
stated that he "cannot resolve this issue without resort to 
significant speculation."  He noted that the veteran's 1968 
SMRs indeed reflected problems with the shoulder and back, 
which required two weeks of physical restrictions, but also 
acknowledged that the remaining available SMRs reflected no 
additional treatment of the shoulder or back.  The physician 
also commented that the record did not contain post-service 
medical treatment records until fifteen years later in 1985 
relating to a motor vehicle accident.  

In relation to the veteran's left shoulder problem, the VA 
physician noted that at the time of the veteran's 2001 left 
shoulder surgery, the operative report indicated that there 
was "evidence of old Bankart lesion," which, the February 
2007 VA physician commented "reflects previous left shoulder 
injury."  He commented, however, that "whether the Bankart 
lesion . . . occurred in 1968 and worsened with the 1985 MVA 
[motor vehicle accident] injury or was solely caused by the 
1985 MVA, cannot be determined on the basis of the medical 
records available."  He also stated that "[c]learly the 
veteran's history of dislocating the left shoulder on the 
monkey bars and self-reducing the dislocation correlates with 
the 2001 surgical finding of an old Bankart lesion.  
Inconsistent with this is the history the veteran's left 
shoulder did not require any medical treatment between 1970 
and 1985 and, it was after the MVA his left shoulder symptoms 
increased."  The physician further discussed that "the 
severity of injury is relevant in that a single anterior 
dislocation of the shoulder can result in partial tear to the 
retaining labrum with chronic discomfort; then, superimposed 
trauma (1985 MVA) can produce complete tear of the 
compromised labrum.  Had the labrum been completely torn in 
1968, it is highly likely the veteran would have experienced 
chronic shoulder dislocation and required medical treatment 
between 1970 and 1985."      

With respect to the veteran's current low back disorder, the 
VA physician observed that "the veteran was noted to have 
spinal vertebral deformity on military separation 
examination.  He also had preliminary history of football 
back injury."  He again noted that the record did not 
contain evidence of medical treatment of the back disorder 
from 1970 to 1985, and opined that "[t]he severity of injury 
to the lumbosacral spine is relevant in that a single injury 
(monkey bars) can result in chronic back strain; with 
superimposed injury (1985 MVA) there is acceleration of the 
degenerative changes."  Finally, the VA examiner noted that 
"[h]ad there been significant disruption of lumbar 
structures in the 1968 back injury, it is likely the veteran 
would have needed medical treatment between 1968-1985."                  


b. Discussion
At the outset, the Board determines that the presumption of 
soundness under 38 U.S.C.A. § 1111 applies and remains intact 
in the instant case.  This statute provides that "every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; accord 38 
C.F.R. § 3.304(b).  A history of preservice existence of a 
disease or injury recorded at the time of examination does 
not constitute a notation of such a malady, but instead, must 
be considered with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness may be overcome or rebutted only 
upon a two-prong showing, by clear and unmistakable evidence, 
of "both a preexisting condition and a lack of in-service 
aggravation . . . ."  Wagner, 370 F.3d at 1096.  

In the instant case, while the veteran's October 1967 Report 
of Medical Examination for Enlistment indicates that the 
veteran described having a previous history of a back 
problem, he received a normal clinical evaluation of the 
spine upon service entry.  Therefore, the presumption of 
soundness attaches, and remains intact as the evidence does 
not show clearly and unmistakably both that the veteran had a 
preexisting back disorder and that his active service, or any 
incident thereof, did not aggravate said disorder.  

Turning to the merits of the appeal, the Board determines 
that the evidence of record reflects that the veteran 
suffered a back and shoulder injury during service in August 
1968 and that he currently has diagnoses of low back and left 
shoulder disorders, namely, degenerative joint disease of the 
lumbar spine and the left shoulder.  The only question 
remaining, therefore, amounts to whether a causal nexus 
exists to link the documented in-service injury to his 
current disorders.   

The falls at least in relative equipoise with respect to such 
a causal nexus.  Specifically, although the Board notes that 
the veteran did not produce medical records reflecting 
treatment of the low back or left shoulder for many years 
post-service, competent medical professionals, namely Dr. 
S.K.O. in October 1999, the VA examiner in May 2003, and Dr. 
W.E.J. in April 2006, all have offered their professional 
opinions that the veteran's current low back and left 
shoulder disorders are at least as likely as not causally 
related to his documented in-service injury.  Both the May 
2003 VA examiner and Dr. W.E.J. expressly noted that they had 
reviewed the veteran's claims file, which lends probative 
value to these opinions, see Cathell v. Brown, 8 Vet. App. 
539, 543(1996) (noting that "[i]t is the responsibility of 
the B[oard] . . . to assess the credibility and weight to be 
given to evidence"), and Dr. W.E.J. in his April 2006 
opinion specifically explained that diagnoses of 
musculoskeletal disorders indeed can occur many decades post-
injury, which supports the veteran's claims.  Such a finding 
could explain why, in November 1985, the VA medical examiner 
could not provide a specific medical diagnosis for the low 
back or left shoulder, despite her findings that the veteran 
had less than full range of motion of the spine on forward 
flexion and pain in the left shoulder on movement.  Also 
weighing in favor of the veteran's claims is his consistent 
and credible account of his in-service injury on the monkey 
bars, which the August 1968 service record tends to 
corroborate, as well as his testimony that he has experienced 
pain in the back and shoulders since his service discharge.  
See Janreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 
2007) ("the Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence").    

The Board acknowledges that the September 1990 private 
medical record, indicating that the veteran's back problem 
stemmed from his motor vehicle accident in the 1980s, could 
weigh against the veteran's claim.  In the face of such 
unfavorable evidence, the Board must determine how much 
weight to afford the opinion, by considering such factors as 
the reasoning employed, medical expertise, the thoroughness 
and detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993) ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board affords less probative 
weight to the September 1990 unfavorable record than to the 
other favorable opinions, as there is no indication that the 
author reviewed the veteran's claims file or considered his 
service records including the documented in-service injury in 
making the assessment.  

With respect to the most recent February 2007 VA medical 
examination report, wherein the examiner indicated that he 
could not resolve the issue of the likely etiology of the 
veteran's back and left shoulder disorders "without resort 
to significant speculation," the Board considers this 
opinion "non-evidence," weighing neither in favor of nor 
against the veteran's claims, and therefore, not probative to 
the nexus issues at hand.  See Daves v. Nicholson, 21 Vet. 
App. 46, 52 (2007); see also Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (recognizing that an inconclusive medical 
"opinion," that is, one in which the medic cannot provide a 
positive or negative answer, effectively means that he "did 
not render an opinion on this issue, and his remarks 
constitute what may be characterized as 'non-evidence'").

In light of the above, and with consideration of the benefit 
of the doubt rule, the Board grants the veteran's service 
connection claims for low back and left shoulder disorders.   








ORDER

Service connection for a low back disorder is granted.

Service connection for a left shoulder disorder is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


